Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-16 and 21-24 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  On the last line, “into high-k” should be changed to “into the high-k”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US Pub. No. 2019/0035916 A1), hereafter referred to as Chiu. 

As to claim 21, Chiu discloses a method (figs 1-20; [0006]) comprising:
depositing a high-k gate dielectric layer over and extending along sidewalls of a semiconductor fin (fig 9, gate dielectric layer 94 and fin 64; [0038]; fig 1 and [0011] teach that the gate dielectric is over and extending along the sidewalls);

depositing a first work function metal layer comprising an n-type metal (fig 9, layer 96; [0037] and [0039]);
performing a fluorination treatment on the high-k gate dielectric layer through the first work function metal layer (fig 10 and [0041]); and 
depositing a first fill metal layer (fig 14, layer 99) over the first work function metal layer (96) wherein the first fill metal layer is free of fluorine (paragraph [0059] teaches that the layer 99 may fill the remaining portions and also teaches wherein the layer 99 may be a material such as W, therefore, the paragraph teaches that the layer 99 is free of fluorine since it is taught that it may be tungsten). 

As to claim 24, Chiu discloses the method of claim 21 (paragraphs above).
the fluorination treatment is a plasma treatment ([0041]-[0049]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao et al. (US Pub. No. 2006/0166452 A1), hereafter referred to as Rao.

As to claim 1, Chiu discloses a method (figs 1-20; [0006]) comprising:
depositing a high-k gate dielectric layer over and along sidewalls of a semiconductor fin (fig 9, gate dielectric layer 94 and fin 64; [0038]; fig 1 and [0011] teach that the gate dielectric is over and extending along the sidewalls);
depositing an n-type work function metal layer over the high-k gate dielectric layer (fig 9, layer 96; [0037] and [0039]);
performing a passivation treatment on the high-k gate dielectric layer through the n-type work function metal layer, wherein the passivation treatment comprises a plasma process ([0045]-[0049]); and 
depositing a fill metal (fig 14, layer 99; [0059]) over the n-type work function metal layer (96) to form a metal gate stack over the high-k gate dielectric layer (94), the metal gate stack comprising the n-type work function metal layer (96) and the fill metal (99). 

Nonetheless, Rao discloses a plasma process for implantation into a dielectric material includes a remote plasma ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the plasma process of Chiu to include a remote plasma environment as taught by Rao since this will prevent damage to the layer of Chiu. 

As to claim 2, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses wherein the plasma process comprises exposing the high-k gate dielectric layer to radicals ([0045]-[0049]). 

As to claim 3, Chiu in view of Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof ([0045]). 

As to claim 4, Chiu in view of Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the n-type work function metal layer comprises aluminum ([0039]), and wherein the passivation treatment comprises using the aluminum to attract the radicals into high-k gate dielectric layer ([0052]). 

As to claim 8, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses depositing a barrier layer (98) between the n-type work function metal layer (96) and the fill metal (99). 

As to claim 10, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu further discloses the fill metal (99) over the n-type work function metal layer (96) comprises depositing the fill metal over the n-type work function metal layer after the passivation treatment (fig 14, fill metal 99; [0059]). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu.

As to claim 23, Chiu discloses the method of claim 21 (paragraphs above). 
Chiu does not explicitly disclose wherein the concentration of the fluorine is in the range of 1.0 at$ to 40.0 at%.  
However, Chiu further discloses wherein after performing the fluorination treatment:
a fluorine concentration of a portion of the high-k gate dielectric layer on a top surface of the semiconductor fin is between 1E15/cm.sup.2 and 1E17/cm.sup.2 ([0052]); and 
a fluorine concentration of a portion of the high-k gate dielectric layer on a sidewall of the semiconductor fin is between 1E15/cm.sup.2 and 1E17/cm.sup.2 ([0052]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the specific target concentration range since this will optimize the TDDB performance of the fin-FET. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Choi et al. (KR-20180059649-A, published 6/5/2018), hereafter referred to as Choi.

As to claims 5-6, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose wherein depositing the high-k gate dielectric layer comprises depositing the high-k gate dielectric layer comprising oxygen vacancies, dangling bonds, or a combination thereof. 
Nonetheless, Choi discloses wherein depositing a high-k gate dielectric layer comprises depositing the high-k gate dielectric layer comprising oxygen vacancies, dangling bonds, or a combination thereof (page 4) and wherein a passivating treatment provides a passivating species in the high-k gate dielectric layer to fill the oxygen vacancies, terminate the dangling bonds, or a combination thereof (page 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the passivation including filling oxygen vacancies in the high-k gate dielectric of Chiu in view of Rao as taught by Choi since this will reduce the leakage current of the transistor. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Hong et al. (US Pub. No. 2016/0093711 A1), hereafter referred to as Hong, and Wei et al. (US Pub. No. 2019/0096681 A1), hereafter referred to as Wei. 

As to claim 7, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose depositing an adhesion layer between the high-k gate dielectric layer and the n-type work function metal layer; and 
depositing a capping layer over the n-type work function metal layer. 
Nonetheless, Hong discloses depositing an adhesion layer (TiN layer [0032]) between a high-k gate dielectric layer and a work function metal layer ([0032]); and 
Wei discloses depositing a capping layer over a work function metal layer ([0038]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesion of Hong and the capping layer of Wei in the transistor structure of Chiu in view of . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Hong, Wei and further in view of Kannan et al. (US Pub. No. 2019/0096679 A1), hereafter referred to as Kannan.

As to claim 22, Chiu discloses the method of claim 21 (paragraphs above).
Chiu further discloses wherein forming the gate stack further comprises:
depositing a capping layer (98) over the first work function metal layer (96). 
Chiu does not disclose depositing an adhesion layer between the high-k gate dielectric layer and the n-type work function metal layer; and 
depositing a capping layer over the n-type work function metal layer. 
Nonetheless, Hong discloses depositing an adhesion layer (TiN layer [0032]) between a high-k gate dielectric layer and a work function metal layer ([0032]); and 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesion of Hong and the capping layer of Wei in the transistor structure of Chiu since this will improve the adhesion between the metal and dielectric layers while allowing for the work function of the gate to be controlled. 
Kannan further discloses depositing a second fill metal layer over the first fill metal layer, wherein the second fill metal layer comprises fluorine ([0015]-[0016]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate metal fill materials of Chiu with a first fluorine free metal fill followed by a fluorine containing metal fill as taught by Kannan since this will provide a low resistance contact for the metal gate finFET.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Rao and further in view of Yang et al. (US Pub. No. 2019/0148539 A1), hereafter referred to as Yang. 

As to claim 9, Chiu in view of Rao disclose the method of claim 1 (paragraphs above).
Chiu in view of Rao do not disclose depositing a p-type work function metal layer between the high-k gate dielectric layer and the n-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type work function metal layer between the gate dielectric and the n-type work function metal layer of Chiu in view of Rao as taught by Yang since this dual work function metal gate configuration will allow for the metal gate to be used in a p-FET. 

Claims 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Cheng et al. (US Pub. No. 2019/0273147 A1), hereafter referred to as Cheng. 

As to claim 11, Chiu discloses a method (figs 1-20; [0006]) comprising:

depositing a high-k gate dielectric layer (fig 9, layer 94) over and along sidewalls of the semiconductor fin (64), the high-k gate dielectric layer comprising disposition defects ([0038]);
depositing a first work function metal layer (96) over the high-k gate dielectric layer (94), wherein the first work function metal layer comprises an n-type metal ([0039]);
introducing a passivating species into the high-k gate dielectric layer through the first work function metal layer (fig 10, [0041]-[0049]), wherein introducing the passivating species comprises:
generating a plasma (fig 10, [0041]-[0049]);
exposing the semiconductor device to radicals (fig 10, [0041]-[0049]); and 
after introducing the passivating species (fig 10, [0041]-[0049]), depositing fill metal (99) over the first work function metal layer (96). 
Chiu does not disclose filtering the plasma to provide radicals from an afterglow of the plasma. 
Nonetheless, Cheng discloses wherein a plasma treatment process includes filtering the plasma to provide radicals from the plasma ([0040]). 


As to claim 12, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above). 
wherein generating the plasma comprises generating the plasma from a precursor gas comprising fluorine, nitrogen, or a combination thereof (fig 10, [0041]-[0049]). 

As to claim 14, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein introducing the passivating species into the high-k gate dielectric layer through the first work function metal layer comprises using the n-type metal of the first work function metal layer to attract the radicals ([0041]-[0049]). 

As to claim 15, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).


As to claim 16, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof, and wherein the n-type metal is aluminum ([0041]-[0049]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Cheng and further in view of Yang. 

As to claim 13, Chiu in view of Cheng disclose the method of claim 11 (paragraphs above). 
forming a second work function metal layer between the high-k gate dielectric layer and the first work function metal layer, wherein the second work function metal layer is a p-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 


Pertinent Art
US2017/0110551 A1 is a pertinent prior art reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/15/2022